Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Roy Walter Krieger appeals the district court’s order accepting in part and rejecting in part the magistrate judge’s recommendation and dismissing Krieger’s 42 U.S.C. § 1983 (2012) complaint with prejudice. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Krieger v. Commonwealth of Va., Dep’t of Soc. Servs., No. 5:13-cv-00073-MFU-JGW (W.D.Va. Sept. 30, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.